PER CURIAM.
Reinaldo Rodriguez appeals from the denial, of his motion for posteonviction relief. We affirm.
In his motion for postconviction relief, defendant’s sole contention is that he should be granted a new trial on the charge of attempted premeditated murder. Defendant was convicted of the crime of attempted felony murder in 1993; this court affirmed his conviction. Rodriguez v. State, 623 So.2d 1246 (Fla. 3d DCA 1993). The mandate issued on October 14,1993.
We affirm the order on appeal on the authority of State v. Woodley, 22 Fla. L. Weekly S174, — So.2d — [1997 WL 151879] (Fla. Apr. 3, 1997), in which the supreme court held that its decision in State v. Gray, 654 So.2d 552 (Fla.1995) “does not apply retroactively to those cases where the convictions had already become final before the issuance of the opinion.”
AFFIRMED.